ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
IBM Corporation                              )      ASBCA No. 60332
                                             )
Under Contract No. W91QUZ-04-D-0003          )

APPEARANCES FOR THE APPELLANT:                      David W. Burgett, Esq.
                                                    Christine Reynolds, Esq.
                                                    N. Thomas Connally III, Esq.
                                                    Christopher T. Pickens, Esq.
                                                    Emily A. Gomes, Esq.
                                                    Katherine L. Morga, Esq.
                                                     Hogan Lovells US LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Jeremy D. Burkhart, JA
                                                    Harry M. Parent III, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 15, 2019

                                                  ~irD~             OODRow
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60332, Appeal ofIBM Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals